DETAILED ACTION

This action is responsive to communications filed on July 18, 2022. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 9, and 15 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/18/2022 and 09/21/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,409,952. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al., US Patent Application Publication No. US 2015/0007055 (“Lemus”), in view of Tu et al., US Patent Application Publication No. US 2016/0379385 (“Tu”), in view of Rhoades et al., US Patent Application Publication No. US 2014/0088926 (“Rhoades”), and further in view of Baer et al., US Patent Application Publication no. US 2009/0276471 (“Baer”).
Claim 1:
	Lemus teaches or suggests a system for sharing documents having digital ink between collaborating computing devices on a network of computing devices using a blockchain, each computing device comprising a processor and at least one non-transitory computer readable medium for processing handwriting input under control of the processor, each at least one non-transitory computer readable medium configured to:
	cause display, on a display associated with the respective computing device, of a document having digital ink based on the blockchain (see Fig. 4, 10; para. 0025 - As shown, each graphical object 402 may include one or more display elements (i.e., text, drawings, etc.) drawn by a user); para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user. Tracking facility 104 may accordingly identify the user as having created graphical object 402-2.); para. 0046 - the interaction event log to generate and present a summary of the collaboration session.);
	define the blockchain to have a plurality of blocks associated with at least handwriting input to the document represented by the digital ink (see Fig. 4, 10; para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user; para. 0044 - tracking facility 104 may record a timestamp and/or any other information associated with an interaction event that is associated with a particular user; para 0045 - tracking facility 104 may include data representative of an interaction event performed during a collaboration session and a user associated with the interaction event in an interaction event log corresponding to the collaboration session; para. 0046 - the interaction event log to generate and present a summary of the collaboration session; para. 0070 - digital document that chronicles the collaboration session by summarizing each interaction event included in the plurality of interaction events and identifying which user included in the plurality of users performed each interaction event included in the plurality of interaction events.);
	communicate, via the network, one or more blocks of the blockchain with one or more other computing devices (see Fig. 1, 14; para. 0047 - summary interface 1000 may be displayed on the same display with which the users interact during the collaboration session, on a different display associated with a different computing device, and/or in any other manner as may serve a particular implementation; para. 0056 - provide one or more collaboration tracking services to users of computing device 1404; para. 0057 - Computing device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.), wherein the handwriting input associated with the blocks is handwriting input to the document via the input interface of any of the computing devices displaying the document based on the communicated one or more blocks (see para. 0015 - users may draw or otherwise create graphical objects and/or perform one or more touch gestures; para. 0016 - object may be created by writing on, drawing on, or otherwise touching the display with a finger, electronic whiteboard marker, stylus, or other writing instrument; para. 0025 - As shown, each graphical object 402 may include one or more display elements (i.e., text, drawings, etc.) drawn by a user); para. 0036 - analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user; para. 0057 - Computing device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.).
	As indicated above, Lemus teaches handwriting blocks. Lemus appears to fail to explicitly disclose wherein the one or more blocks communicated via the network are used to build or rebuild the document and an earlier version of the document on one or more of the other computing devices; wherein the one or more other computing device devices displaying the document store a separate blockchain associated with a particular version of the document displayed on the one or more other computing devices.
Tu teaches or suggests communicate one or more of the blocks with other computing devices, wherein the one or more blocks communicated via the network are used to build or rebuild the document and an earlier version of the document on one or more of the other computing devices (see Fig. 3 and 4; para. 0007 - a collaborative environment where ink inputs and rendered ink outputs may be efficiently coordinated across multiple participating devices in physically proximate and/or distant locations. Inputs/outputs may be applied and viewed by many participants. Actively inking users may do so from any source/local machine and have those source inputs transmitted to any target/remote machines for rendering; para. 0008 - a very large number of ink strokes may be occurring simultaneously over time. A global unique identifier may therefore be provided to uniquely identify all ink strokes, whatever the source and wherever they are being rendered; para. 0009 - support synchronous and incremental rendering at the target device in response to source device ink inputs; para. 0011 - multi-device inking collaboration, with unique identifiers being exchanged to differentiate ink stroke data; para. 0012 - The "local" and "remote" terminology is employed here because the example involves ink strokes being initiated at local devices and sent to remote devices; para. 0052 - responsive to receiving the ink stroke cancellation input, sending ink stroke cancellation data to the remote computing device, the ink stroke cancellation data including an ink stroke cancellation command).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include communicate one or more of the blocks with other computing devices, wherein the one or more blocks communicated via the network are used to build or rebuild the document on one or more of the other computing devices for the purpose of efficiently coordinating the displaying and modifying of a collaborative environment document being displayed by multiple devices, as taught by Tu (0007).
Rhoades further teaches or suggests and an earlier version of the document (see para. 0028 - existing CAD systems. According to disclosed embodiments, visible erased data is provided which mimics residual graphite/ink or indented paper or any representation deemed suitable, such as a particular line font. The visible erased data create a phantom image of erased data. The disclosed embodiments also allow a designer to restore the erased curves; para. 0029 – a virtual marking device such as, for example, a virtual pen or a stylus and the virtual drafting tool, the user lays down ink to create a geometric model of an object on the document; para. 0060 - erased entities are retained. An erased entity has attributes (e.g., metadata), which enables filtering of erased data. The erased entities may be shown and restored by applying filters. Typical attributes of erased entities may, for example, include date and time created, date and time deleted, created by, deleted by, entity font, appearance, etc. Erased entities may be restored in any order.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include and an earlier version of the document for the purpose of efficiently restoring previous digital ink states in an electronic document, as taught by Rhoades (0060).
Baer further teaches or suggests wherein the one or more other computing device devices displaying the document store a separate blockchain associated with a particular version of the document displayed on the one or more other computing devices (see Fig. 1-5; para. 0021 - the versioning mechanism may allow different client systems relatively unfettered access to the given document, while also automatically capturing versions based on a variety of different inputs; para. 0020 – revisions to these documents from the client systems, and for merging these revisions as appropriate when different client systems provide revisions to the same document; para. 0025 - the client system 112 to perform various techniques for automatically capturing and maintaining versions of documents; para. 0027 - local storage elements 132 may store local revisions made at the client system; para. 0034 - version history information 208 may track a set of revisions associated with particular shared files. This version history information for a given shared file may be tracked at any suitable level of detail or granularity (e.g., notebook level, section level, page level, or the like); para. 0036 - client systems may maintain their own local version history for a given file; para. 0040 - revisions to the file may include deletions of existing content, additions of new content, alterations of existing content, or the like. indicating which client system and/or user created a given revision, as well as timestamp information 310 indicating when the given revision occurred; para. 0057 – determining whether to create a version of the previous state of the shared document, and to sync this version to the server; para. 0062 - sampling interval applicable to versioning or capturing revisions of a given file at a client system.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include wherein the one or more other computing device devices displaying the document store a separate blockchain associated with a particular version of the document displayed on the one or more other computing devices for the purpose of efficiently managing document versioning in a distributed environment, as taught by Baer.
	Claim(s) 9 and 15:
Claim(s) 9 and 15 correspond to Claim 1, and thus, Lemus, Tu, Rhoades, and Baer teach or suggest the limitations of claim(s) 9 and 15 as well.

Claim 2:
	Lemus further teaches or suggests wherein each block is defined to include identification information identifying at least that block and content information on at least the handwriting input associated with that block (para. 0036 - detecting a particular type of handwriting used to perform the interaction event. For example, with respect to FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user. Tracking facility 104 may accordingly identify the user as having created graphical object 402-2; para. 0044 - tracking facility 104 may record a timestamp and/or any other information associated with an interaction event that is associated with a particular user; para 0045 - 	tracking facility 104 may include data representative of an interaction event performed during a collaboration session and a user associated with the interaction event in an interaction event log corresponding to the collaboration session.).
Claim(s) 10 and 16:
Claim(s) 10 and 16 correspond to Claim 2, and thus, Lemus, Tu, Rhoades, and Baer teach or suggest the limitations of claim(s) 10 and 16 as well.

Claim 3:
	Lemus further teaches or suggests wherein each of the computing devices is configured to edit the document and wherein the handwriting input is captured as ink or gestures (see Fig. 4-13; para. 0025 - each graphical object 402 may include one or more display elements (i.e., text, drawings, etc.) drawn by a user; para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user; para. 0056 – provide one or more collaboration tracking services to users of computing device 1404; para. 0057 - device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.).

Claim 4:
	Lemus further teaches or suggests wherein the content information includes the addition of new content of the editing of existing content, wherein the content information is a stroke, a typeset content, an extra-content or a stroke manipulation, such as erase, move, style, resize (see Fig. 4-13; para. 0025 - each graphical object 402 may include one or more display elements (i.e., text, drawings, etc.) drawn by a user; para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user; para. 0056 – provide one or more collaboration tracking services to users of computing device 1404; para. 0057 - device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.).

Claim 5:
	Lemus further teaches or suggests where the blockchain is defined so that links between the blocks are formed based on the identification information of each block (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events ( e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that corresponds to an order in which the interaction events are performed during the collaboration session.).
Claim(s) 11 and 17:
Claim(s) 11 and 17 correspond to Claim 5, and thus, Lemus, Tu, Rhoades, and Baer teach or suggest the limitations of claim(s) 11 and 17 as well.

Claim 6:
	Lemus further teaches or suggests to define the identification information based at least on time information on a time of the handwriting input of the respective content information, wherein each block, after the initial block of the blockchain, is linked to one block having time information in a time-order before the time information of that block (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events (e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that corresponds to an order in which the interaction events are performed during the collaboration session.).
Claim(s) 12 and 18:
Claim(s) 12 and 18 correspond to Claim 6, and thus, Lemus, Tu, Rhoades, and Baer teach or suggest the limitations of claim(s) 12 and 18 as well.

Allowable Subject Matter
Claims 7, 8, 13, 14, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176